Fourth Court of Appeals
                                San Antonio, Texas
                                      January 7, 2019

                                   No. 04-17-00332-CV

                           AME & FE INVESTMENTS, LTD.,
                                     Appellants

                                             v.

                     NEC NETWORKS, LLC, DBA CAPTURERX,
                                 Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-11952
                       Honorable David A. Canales, Judge Presiding


                                      ORDER

    Appellee’s unopposed motion for leave to file post-submission letter brief is hereby
GRANTED.


      It is so ORDERED on this 7th day of January, 2019.



                                                                PER CURIAM




      ATTESTED TO: _____________________________
                   KEITH E. HOTTLE,
                   Clerk of Court